Name: COMMISSION REGULATION (EC) No 2344/97 of 26 November 1997 fixing the maximum export refunds for olive oil for the 2nd partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 1978/97
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 L 324/34 | EN | Official Journal of the European Communities 27 . 11.97 COMMISSION REGULATION (EC) No 2344/97 of 26 November 1997 fixing the maximum export refunds for olive oil for the 2nd partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 1978/97 Whereas, for the purposes of applying the abovemen ­ tioned provisions, the maximum export refunds should be set at the levels specified in the Annex; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The maximum export refunds for olive oil for the 2nd partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 1978/97 are hereby fixed in the Annex, on the basis of the tenders submitted by 23 November 1997. Article 2 This Regulation shall enter into force on 27 November 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EC) No 1 581 /96 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EC) No 1978/97 (3) issued a standing invitation to tender with a view to determining the export refunds on olive oil ; Whereas Article 6 of Regulation (EC) No 1978/97 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Community and world olive-oil markets and on the basis of the tenders received; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ 172, 30 . 9 . 1966, p. 3025/66 . (2) OJ L 206, 16 . 8 . 1996, p . 11 . 0 OJ L 278, 11 . 10 . 1997, p. 7. 27. 11 . 97 EN Official Journal of the European Communities L 324/35 ANNEX to the Commission Regulation of 26 November 1997 fixing the maximum export refunds for olive oil for the second partial invitation to tender under the standing invitation to tender issued by Regulation (EC) No 1978/97 (ECU/100 kg) Product code Amount of refund 1509 10 90 9100 15,90 1509 10 90 9900  1509 90 00 9100 14,50 1509 90 00 9900  1510 00 90 9100  1510 00 90 9900  NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.